                                                   Case 19-10844-BLS               Doc 598        Filed 02/06/20      Page 1 of 11



                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                                                                      Reporting Period: December 1, 2019 - December 31, 2019



                                                                      MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.


                                                                                                                     Document        Explanation
REQUIRED DOCUMENTS                                                                          Form No.                 Attached         Attached      Affidavit/Supplement Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                          X                           Certification Attached
   Schedule of Professional Fees Paid                                                   MOR-1b                          X
   Copies of bank statements                                                                                                                        Certification Attached
   Cash disbursements journals                                                                                                                      Certification Attached
Statement of Operations                                                                 MOR-2                           X
Balance Sheet                                                                           MOR-3                           X
Status of Post-Petition Taxes                                                           MOR-4                           X                           Certification Attached
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period                                                                                               Certification Attached
Summary of Unpaid Post-Petition Debts                                                   MOR-4                           X
  Listing of aged accounts payable                                                      MOR-4                           X
Accounts Receivable Reconciliation and Aging                                            MOR-5                           X
Debtor Questionnaire                                                                    MOR-5                           X



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Nicholas K Campbell                                                                          2/6/2020
_______________________________________                                                 ______________________________
Signature of Authorized Individual*                                                     Date

Nicholas K Campbell                                                                     Chief Restructuring Officer
_______________________________________                                                 ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                       Page 1 of 11
                                          Case 19-10844-BLS          Doc 598        Filed 02/06/20     Page 2 of 11



                                                       UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                         Case No. 19-10844 (BLS)
Debtor                                                                                                 Reporting Period: December 1, 2019 - December 31, 2019



                                                     Certification Regarding Post-Petition Bank Account
                                                      Reconciliation, Cash Disbursements Journals, and
                                                       Compliance and Payment of Post-Petition Taxes

I, Nicholas K Campbell, Chief Restructuring Officer, of Achaogen, Inc. (the “Debtor”) hereby certify the following:

1. Attached to MOR-1a is a listing of the Debtor’s bank accounts, by account number, and the closing balances. These accounts are reconciled monthly in
accordance with the Debtor’s ordinary course accounting practices and are available to the United States Trustee upon request.


2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are available to the United States Trustee
upon request.


3. The Debtor has $153k of outstanding property taxes, due 7/31/19, that the Debtor is disputing. Appeal hearing date scheduled for March 19, 2020.



4. Debtor was granted an extension to file 2018 tax returns.

/s/ Nicholas K Campbell                                                               2/6/2020
_______________________________________                                      ______________________________
Nicholas K Campbell                                                          Date
Chief Restructuring Officer




                                                                         Page 2 of 11
                                     Case 19-10844-BLS               Doc 598        Filed 02/06/20         Page 3 of 11



                                                   UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF DELAWARE

Achaogen, Inc.                                                                                                                  Case No. 19-10844 (BLS)
Debtor                                                                                            Reporting Period: December 1, 2019 - December 31, 2019

                                                             Notes to Monthly Operating Report


Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the Debtor's books
and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those of the United States Trustee.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with generally accepted
accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited financial statements and other
information represent the Debtor’s good faith attempt to comply with the requirements of the United States Bankruptcy Code and those of the United States
Trustee using the resources available. This information is limited in scope to the requirements of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could be subject to changes, which
could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential tax and
other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of April 15, 2019 that will impact these accompanying preliminary unaudited financial statements.
ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional information becomes available.



Liabilities Subject to Compromise
As a result of the commencement of the Debtor's chapter 11 case, the payment of certain prepetition indebtedness of the Debtor is subject to compromise or
other treatment under a plan of reorganization.

Restructuring / Reorganization Items
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as
reorganization items. Reorganization items includes write off of discount, premium, debt issuance costs, and derivatives associated with long-term
debt, expenses related to legal advisory and representation services, other professional consulting and advisory services, estimates of claims
allowed related to legal matters and rejected executory contracts and changes in liabilities subject to compromise recognized as there are changes
in amounts expected to be allowed as claims.

Litigation
The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business.

Prior to the petition date, the Debtor was the defendant to various legal proceedings, described in detail in the most recent publicly filed financial statements,
which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcome. At this time the Debtor is unable to estimate possible
losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly filed financial statements, and it has not
accrued any amounts in connection with such legal proceedings in the financial statements herein, other than attorney's fees accrued prior to the petition date.



Reservation of Rights
Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the
Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other
statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no
obligation to do so.




                                                                          Page 3 of 11
                      Case 19-10844-BLS          Doc 598      Filed 02/06/20       Page 4 of 11


Achaogen, Inc.                                                                                 Case No. 19-10844 (BLS)
Debtor                                                           Reporting Period: December 1, 2019 - December 31, 2019

                                                        MOR - 1
                                Consolidated Schedule of Cash Receipts and Disbursements
                                  For the Period: December 1, 2019 - December 31, 2019
                                                      (Unaudited)

$ USD '000's                                                           Dec 1 - Dec 31, 2019        Cumulative Since Filing
Beginning Cash Balance (GL)                                       $                  2,021     $                    1,436
Receipts
  Product                                                                              55                             479
  BARDA - C-Scape                                                                       -                             426
  Sub-lease Income                                                                      -                           1,415
  Asset Sales Receipts                                                                 10                           7,106
  Other                                                                                15                             969
Total Receipts                                                                         80                          10,395
Operating Disbursements
  Salary, Wages, and Benefits                                                          (25)                        (3,557)
  Technical Operations                                                                   -                         (1,311)
  Sales & Marketing                                                                      -                           (767)
  Development                                                                            -                         (1,077)
  Medical Affairs                                                                        -                            (66)
  C-Scape                                                                                -                           (275)
  Research                                                                               -                            (75)
  G&A - Facilities                                                                       -                         (3,173)
  G&A - IT                                                                              (0)                          (729)
  G&A - Finance and Accounting                                                          (4)                          (404)
  G&A - Legal                                                                            -                           (220)
  G&A - Other                                                                            -                           (542)
Total Operating Disbursements                                                          (29)                       (12,196)
Operating Cash Flow                                                                     51                         (1,802)
Bankruptcy / Reorganization Costs
  Professional Fees & UST                                                               -                         (10,277)
  DIP Interest / Adequate Protection                                                    -                            (963)
  Critical Vendor Payments                                                              -                               -
  Utility Deposits                                                                      -                            (395)
Total Bankruptcy / Reorganization Costs                                                 -                         (11,635)
Total Disbursements                                                                   (29)                        (23,831)
Net Cash Flow                                                                          51                         (13,437)
DIP Draw                                                                                -                           8,424
Ending Operating Cash Balance                                                       2,072                          (3,577)
Carve Out                                                                               -                           5,254
Utility Account                                                                         -                             395
Ending Cash Balance (GL)                                          $                 2,072      $                    2,072




                                                     Page 4 of 11
                                                      Case 19-10844-BLS         Doc 598        Filed 02/06/20       Page 5 of 11




Achaogen, Inc.                                                                                                                                                           Case No. 19-10844 (BLS)
Debtor                                                                                                                                     Reporting Period: December 1, 2019 - December 31, 2019

                                                                                       MOR - 1a
                                                                            Schedule of Bank Reconciliation
                                                                 For the Period: December 1, 2019 - December 31, 2019
                                                                                      (Unaudited)

                                                                              Sweep                                       Unrecord             Other Recon         Outstanding
$ USD '000's                              SVB Account #     GL Balance      Redemption         In Transit Deposit       Disbursement              items            Checks/ACH         Bank Balance
SVB Operating Checking                        4224        $         1,484 $            -        $              -    $                  -   $                 -   $             25   $          1,510
Cash Clearing                                                      (1,510)             -                       -                       -                     -                  -             (1,510)
Restricted Cash - Gates Grant                                           -              -                       -                       -                     -                  -                  -
Restricted Cash - Gates Equity                                          -              -                       -                       -                     -                  -                  -
Long Term Restricted Cash - Gates                                       -              -                       -                       -                     -                  -                  -
Subtotal                                                              (25)             -                       -                       -                     -                 25                  -

SVB - Carve-out                               3218                 1,095                   -                   -                       -                     -                  -              1,095
SVB - Utilities                               3203                   395                   -                   -                       -                     -                  -                395
SVB Cash Sweep Account                        3256                   607                   -                                           -                     -                  -                607
Long Term Restricted Cash                     6905                     -                   -                   -                       -                     -                  -                  -
SVB AR Cash                                   5720                    (0)                                                                                    0                                     -
Cash and cash equivalents                                          2,072                   -                   -                       -                     0                25               2,097

Securities                                                             -                   -                   -                       -                     -                 -                   -
ST investment - SAM                                                    -                   -                   -                       -                     -                 -                   -
Cash Equivalent - FV adjustment                                        -                   -                   -                       -                     -                 -                   -
ST investment - FV adjustment                                          -                   -                   -                       -                     -                 -                   -
Cash and cash equivalents and ST Invest                   $        2,072    $              -   $               -    $                  -   $                 0   $            25    $          2,097




                                                                                    Page 5 of 11
                                    Case 19-10844-BLS      Doc 598      Filed 02/06/20      Page 6 of 11




Achaogen, Inc.                                                                                                                                   Case No. 19-10844 (BLS)
Debtor                                                                                                             Reporting Period: December 1, 2019 - December 31, 2019

                                                                 MOR - 1b
                                              Schedule of Professional Fees and Expenses Paid
                                            For the Period: December 1, 2019 - December 31, 2019
                                                                (Unaudited)



                                                                                                   Month Ended 12/31/19                  Cumulative Since Filing
                 Payee   Category               Payor           Date      Period Covered           Fees          Expenses         Fees                 Expenses




Total                                                                                       $            -     $       -




                                                               Page 6 of 11
                             Case 19-10844-BLS            Doc 598        Filed 02/06/20         Page 7 of 11


Achaogen, Inc.                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                      Reporting Period: December 1, 2019 - December 31, 2019

                                                              MOR - 2
                                                       Statement of Operations
                                        For the Period: December 1, 2019 - December 31, 2019
                                                             (Unaudited)

$ USD '000's                                                                    December 1-31, 2019             Cumulative Since Filing
Revenues
  Product revenue, net                                                      $                             -     $                  239
  Contract revenue                                                                                        -                        189
Total Revenues                                                                                            -                        428
Operating Expenses
  Cost of sales                                                                                           -                         14
  Research and development                                                                              60                       4,988
  Selling, general and administrative                                                                  551                      13,409
Total Operating Expenses                                                                               611                      18,411
Loss from operations                                                                                  (611)                    (17,983)
Restructuring / Reorganization Costs                                                                      -                      2,223
Interest and loan related expenses                                                                        -                     (2,717)
Change in warrant and derivative liabilities                                                              -                     10,912
                           (1)
Other income (loss), net                                                                                37                      (9,261)
Net income / (loss)                                                         $                         (574)     $              (16,826)

Notes:
(1) Other income (loss), net includes loss on sale of inventory and gain or loss on disposal of fixed assets.




                                                               Page 7 of 11
                           Case 19-10844-BLS              Doc 598       Filed 02/06/20        Page 8 of 11


Achaogen, Inc.                                                                                         Case No. 19-10844 (BLS)
Debtor                                                                   Reporting Period: December 1, 2019 - December 31, 2019

                                                               MOR - 3
                                                             Balance Sheet
                                                              (Unaudited)

$ USD '000's                                                                  As of April 15, 2019         As of December 31, 2019
Assets
  Current assets:
    Cash and cash equivalents (1)                                        $                           729   $                  2,072
    Restricted cash                                                                                  169                             -
    Short-term investments                                                                             -                             -
    Trade and contract receivables, net                                                              833                       180
    Inventory                                                                                        513                             -
    Assets held for sale                                                                             481                             -
    Prepaids and other current assets                                                           3,726                          384
  Total current assets                                                                          6,451                         2,636
  Non-current assets:
   Property and equipment, net                                                                 2,336                              -
   Operating lease right-of-use assets                                                         8,371                              -
   Non-current restricted cash                                                                   530                              -
   Non-current inventory                                                                      11,274                              -
   Other long-term assets                                                                      9,615                            630
Total assets                                                             $                    38,577       $                  3,266
Liabilities and stockholders’ equity (deficit)
  Current liabilities:
   Accounts payable                                                      $                    13,002       $                12,426
   Accrued liabilities                                                                         4,780                         5,441
   DIP loan                                                                                        -                         8,424
   Deferred revenue                                                                                -                             -
   Warrant liability                                                                          13,376                         2,463
   Operating lease liabilities                                                                18,497                             -
   Derivative liability                                                                          978                           978
  Total liabilities not subject to compromise                                                 50,633                        29,732
  Total liabilities subject to compromise (2)                                                 15,000                        15,000
  Total liabilities                                                                           65,633                        44,732
Stockholders' equity (deficit)
  Common stock                                                                                    46                             46
  Preferred stock                                                                                  -                              -
  Additional paid-in-capital                                                                 569,249                        569,872
  Accumulated deficit                                                                       (596,351)                      (611,384)
  Accumulated other comprehensive loss                                                             -                              -
  Total stockholders' equity (deficit)                                                       (27,056)                       (41,466)
Total liabilities and stockholders’ equity (deficit)                     $                    38,577       $                  3,266

Notes:
(1) Includes utility and professional fee carve out account balances.
(2) Currently consists of pre-petition term loan outstanding balance.




                                                               Page 8 of 11
                                       Case 19-10844-BLS               Doc 598        Filed 02/06/20          Page 9 of 11


Achaogen, Inc.                                                                                                                             Case No. 19-10844 (BLS)
Debtor                                                                                                 Reporting Period: December 1, 2019 - December 31, 2019

                                                                            MOR - 4
                                                                   Status Post-Petition Taxes
                                                     For the Period: December 1, 2019 - December 31, 2019
                                                                          (Unaudited)

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

$ USD '000's
                                                                         Amount Withheld                                                            Ending Tax
                                               Beg. Tax Liability          or Accrued                 Amount Paid              Date Paid             Liability
Federal
  Withholding                                  $                   -     $                  5     $                  5               12/2019    $                -
  FICA-Employee                                                    -                        1                        1               12/2019                     -
  FICA-Employer                                                    -                        -                        -                                           -
  Unemployment                                                     -                        -                        -                                           -
  Income                                                           -                        -                        -                                           -
  Other: Medicare sur tax                                          -                        -                        -                                           -
    Total Federal                                                  -                        6                        6                                           -
State and Local
  Withholding                                                     -                         1                        1               12/2019                    -
  Sales                                                           -                         -                        -                                          -
  Excise                                                          -                         -                        -                                          -
  Unemployment                                                    -                         -                        -                                          -
  Real Property                                                   -                         -                        -                                          -
  Personal Property                                             153                         -                        -                                        153
  Income                                                          -                         -                        -               12/2019                    -
  Other: Disability Insurance                                     -                         -                        -                                          -
    Total State and Local                                       153                         1                        1                                        153

Total Taxes                                    $                153      $                  7     $                  7                          $             153




                                                                             Page 9 of 11
                                         Case 19-10844-BLS               Doc 598             Filed 02/06/20          Page 10 of 11


Achaogen, Inc.                                                                                                                                Case No. 19-10844 (BLS)
Debtor                                                                                                          Reporting Period: December 1, 2019 - December 31, 2019

                                                                              MOR - 4
                                                           Summary of Unpaid Post-Petition Accounts Payable
                                                                      As of December 31, 2019
                                                                            (Unaudited)
$ USD '000's
                                                                                                                Number of Days Past Due
                                                                                       (2)
               Post-Petition Accounts Payable Aging                          Current                0-30             31-60            61-90           Over 90        Total
                                                     (1)
                 Post-Petition Accounts Payable                          $             716      $          20    $           13   $           -   $        171   $       920
Total                                                                    $             716      $          20    $           13   $           -   $        171   $       920

Notes:
(1) The amount represents post-petition trade payables recorded in Debtor's subledger.
(2) Includes supplier invoices received early for future services (i.e. subscription services).




                                                                              Page 10 of 11
                                                Case 19-10844-BLS              Doc 598          Filed 02/06/20   Page 11 of 11



Achaogen, Inc.                                                                                                                                   Case No. 19-10844 (BLS)
Debtor                                                                                                             Reporting Period: December 1, 2019 - December 31, 2019

                                                                                      MOR - 5
                                                                             Accounts Receivable Aging
                                                                              As of December 31, 2019
                                                                                    (Unaudited)

$ USD '000s
Accounts Receivable Reconciliation                                                                                                                           Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                         $      235
+ Amounts billed during the period                                                                                                                                   -
- Amounts collected during the period                                                                                                                              (55)
- Amounts written-off as bad debt                                                                                                                                  -
Total Accounts Receivable at the end of the reporting period                                                                                               $      180

Accounts Receivable Aging                                                                                                                                    Amount
0 - 30 days old                                                                                                                                                    -
31 - 60 days old                                                                                                                                                   -
61 - 90 days old                                                                                                                                                   -
91+ days old                                                                                                                                                      397
Total Accounts Receivable                                                                                                                                         397
Amount considered uncollectible (Bad Debt)                                                                                                                       (217)
Accounts Receivable (Net)                                                                                                                                  $      180

                                                                                Debtor Questionnaire

Must be completed each month                                                                                                                    Yes             No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                         X
The Debtor sold Early Research Assets (as defined per purchase agreement) to Revagenix Inc for $10,000.

2. Have any funds been disbursed from any account other than a debtor in possession account this                                                                 X
   reporting period? If yes, provide an explanation below.

3. Have all post-petition tax returns been timely filed? If no, provide an explanation below.                                                    X

4. Are workers compensation, general liability and other necessary insurance coverages in effect?                                                X
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                                                                                 X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                    Page 11 of 11
